Case 7:19-cv-00453-GEC-PMS Document 120 Filed 02/08/21 Page 1 of 9 Pageid#: 733




                             23IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                       ROANOKE DIVISION

  MARIO L. BOWLING,                                          )
            Plaintiff,                                       )            CASE NO. 7:19CV00453
                                                             )
  v.                                                         )            MEMORANDUM OPINION
                                                             )
  HAROLD CLARKE, ET AL.,                                     )            By: Hon. Glen E. Conrad
           Defendants.                                       )            Senior United States District Judge


          The plaintiff, Mario L. Bowling, a Virginia Department of Corrections (“VDOC”) inmate

  proceeding pro se, brought this action under 42 U.S.C. § 1983, alleging that various defendants

  used excessive force against him and denied him due process at a related disciplinary hearing.

  These claims are set to be scheduled for a jury trial. The matter is currently before the court on

  the defendants’ second motion for summary judgment on the ground of qualified immunity as to

  the due process claims. 1 After review of the record, the court concludes that the defendants’

  motion must be granted in part and denied in part.

                                                I. BACKGROUND.

          In the summer of 2017, Bowling was confined at Red Onion State Prison (“Red Onion”). 2

  On June 24, 2017, he was involved in an altercation with prison officials who engaged a canine on




          1
              The recent motion for judgment on the pleadings as to some defendants will be separately addressed.
          2
             Bowling states that he is confined in the VDOC under the Interstate Corrections Compact (“ICC”) for a
  sentence imposed by a state court in Maryland.
Case 7:19-cv-00453-GEC-PMS Document 120 Filed 02/08/21 Page 2 of 9 Pageid#: 734




  him, twice. 3 Based on this dog bite incident, on June 26, 2017, an officer served Bowling with a

  disciplinary charge for gathering around or approaching any person in a threatening or intimidating

  manner.       In preparation for the disciplinary hearing, Bowling asked for production of the

  surveillance camera videotape of the incident and the photographs of his injuries. M.L. Counts

  conducted the hearing on July 13, 2017. Counts refused Bowling’s requests for the video footage

  because the footage was allegedly restricted for security reasons. She refused the request for

  photographs as untimely submitted. Counts also refused to allow Bowling to complete his

  questioning of the reporting officer about the dog bite wounds positioned on the back of his

  extremities. Rather, Counts ruled that Bowling was “being disruptive, dismissed the hearing,” and

  found Bowling guilty of the offense, based on Bray’s report. Compl. 6, ECF No. 1. 4 The imposed

  penalty was a $15 fine. On appeal, Warden Kiser refused to overturn Counts’ rulings. Bowling

  also claims that as a result of this disciplinary infraction, Maryland correctional officials penalized

  him with a loss of several months of good conduct time. See Compl. 7; Resp. Ex. 1, ECF No. 101-

  2. 5




          3
              In the complaint, Bowling alleged that

          [w]hen K9 Officer T.S. Bray responded with his canine, Bowling saw him enter the housing area,
          turned to face away from Bray, and began to place himself face down on the ground. With no verbal
          warning and before Bowling could reach the ground, Bray engaged his canine on Bowling’s right
          tricep muscle. Bowling turned toward Bray. “The canine then released [Bowling’s] shoulder but,
          almost immediately[,] bit into [his] left hamstring.” [Compl. 5, ECF No. 1.] Bray “held [Bowling’s]
          leg in the air allowing his canine to sink his teeth into it, all while both of [the inmate’s] hands were
          on the ground in a non-aggressive prone position. Id.

  Bowling v. Clarke, No. 7:19CV00453, 2020 WL 4340944, at *1 (W.D. Va. July 28, 2020).
          4
              Page numbers in this memorandum opinion refer to the pages of the ECF documents.
          5
            Bowling presents a document appearing to indicate that, taking into account good conduct time he has
  earned and/or forfeited, his projected release date from his Maryland criminal sentence is November 24, 2028.


                                                            -2-
Case 7:19-cv-00453-GEC-PMS Document 120 Filed 02/08/21 Page 3 of 9 Pageid#: 735




          In the § 1983 complaint, Bowling seeks monetary damages from the defendants for

  excessive force and denial of due process and, liberally construed, also seeks injunctive relief

  related to alleged due process violations. The court denied the defendants’ initial summary

  judgment motion, which argued that Bowling had failed to exhaust available administrative

  remedies as to his excessive force claims and that he had no protected interest at stake during the

  disciplinary proceedings, because his only penalty was a monetary fine. Thereafter, the defendants

  moved to withdraw their exhaustion defense, a motion that the court granted. As stated, the instant

  motion seeks summary judgment as to the due process claims on the ground of qualified immunity.

  Bowling has responded, making that matter ripe for disposition.

                                                II. DISCUSSION.

          The court shall grant summary judgment when the record reveals that “there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56(a); see, e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 250 (1986). A genuinely disputed material fact exists if the evidence

  shows “a reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at

  248. A court shall view the facts and reasonable inferences from the facts in the light most

  favorable to the nonmovant when ruling on a motion for summary judgment.6 Id. at 255.

          As the court previously held in this case,

                  The Due Process Clause of the Fourteenth Amendment provides that “[n]o
          State shall . . . deprive any person of life, liberty, or property, without due process
          of law.” U.S. Const. amend XIV § 1. Where a claimant asserts a procedural due
          process claim, as Bowling does, the court must first consider whether the inmate
          has asserted a protectable interest and, if so, whether he was afforded the minimum
          procedural protections required by the Fourteenth Amendment before he was
          deprived of that interest. Incumaa v. Stirling, 791 F.3d 517, 526 (4th Cir. 2015).
          When a disciplinary penalty does not affect the length of an inmate’s term of

          6
          The court has omitted internal quotation marks, alterations, or citations here and elsewhere throughout this
  memorandum opinion, unless otherwise noted.

                                                          -3-
Case 7:19-cv-00453-GEC-PMS Document 120 Filed 02/08/21 Page 4 of 9 Pageid#: 736




         confinement, his constitutionally protected liberty interests are generally limited to
         freedom from restraint that imposes atypical and significant hardship on him in
         relation to the ordinary incidents of prison life. See Sandin v. Conner, 515 U.S.
         472, 484 (1995) (holding that disciplinary segregation did not present the type of
         atypical, significant deprivation in which a state might create a liberty interest). To
         demonstrate a protected property interest, an inmate must have “an individual
         entitlement grounded in state law.” Couch v. Clarke, 782 F. App’x 290, 292 (4th
         Cir. 2019) (quoting Logan v. Zimmerman Brush Co., 455 U.S. 422, 430 (1982)).
         If the inmate does not have a constitutionally protected interest, then the protections
         of the Due Process Clause do not apply. Id. (citing Prieto v. Clarke, 780 F.3d 245,
         248 (4th Cir. 2015)).

  Bowling, 2020 WL 4340944, at *5. On the other hand, when a disciplinary conviction involves a

  penalty that will, inevitably, lengthen the plaintiff’s term of confinement, certain procedural

  safeguards apply. Wolff v. McDonnell, 418 U.S. 539, 557 (1974). These limited protections

  include: 1) advance written notice of the charges, 2) a hearing before an impartial decision maker,

  3) the opportunity to call witnesses and present evidence when doing so is not inconsistent with

  institutional safety and correctional concerns, 4) an opportunity for non-attorney representation if

  the inmate is illiterate or the disciplinary hearing is complex, and 5) a written decision setting forth

  the evidence relied upon and the reasons for the disciplinary action. Id. at 563-71. Further,

  “revocation of good time does not comport with the minimum requirements of procedural due

  process, . . . unless the findings of the prison disciplinary board are supported by some evidence

  in the record.” Superintendent, Mass. Corr. Inst., at Walpole v. Hill, 472 U.S. 445, 454 (1985).

  The “some evidence” standard is a lenient one, requiring no more than a “modicum of evidence,”

  and is met if there is any evidence in the record that could support the decision. Id. at 455-56.

         As stated, the defendants first moved for summary judgment on Bowling’s due process

  claims, contending that the $15.00 fine Counts imposed on him was not so atypical a deprivation

  as to create a protected interest under Sandin. The court found, however, that the imposed

  monetary fine arguably deprived Bowling of a protected property interest that might trigger federal



                                                    -4-
Case 7:19-cv-00453-GEC-PMS Document 120 Filed 02/08/21 Page 5 of 9 Pageid#: 737




  due process protections and denied summary judgment. Bowling, 2020 WL 4340944, at *5 (citing

  Muhammad v. Commonwealth, No. 7:14CV00529, 2016 WL 1068019, at *15 (W.D. Va. Feb. 1,

  2016), report and recommendation adopted in part, rejected in part on other grounds, No.

  7:14CV00529, 2016 WL 1071039 (W.D. Va. Mar. 17, 2016) (“As to the charge of fighting with

  another person, the $12.00 fine against Muhammad implicates a property interest under the Due

  Process Clause, in spite of the Defendants’ claim to the contrary.”) (citing Burks v. Pate, 119 F.

  App’x 447, 450 (4th Cir. 2005) (“A prisoner has a protected property interest in his prison trust

  account. Therefore, a prisoner may not be deprived of those funds without minimum due

  process.”)).      Alternatively, the defendants argued that Bowling had received all required

  procedural protections; finding material factual disputes on that issue, the court rejected this

  argument. 7 Id. at *6 (citing Lennear v. Wilson, 937 F.3d 257 (4th Cir. 2019) (recognizing limited

  due process right to review surveillance camera footage in disciplinary proceedings)).

           In the instant motion, the defendants argue for qualified immunity against Bowling’s

  claims for monetary damages on the ground that in June and July of 2017, it was not clearly

  established that a monetary fine for a disciplinary conviction triggered federal due process

  protections.

                   “To state a claim under § 1983, a plaintiff must aver that a person acting
           under color of state law deprived him of a constitutional right or a right conferred
           by a law of the United States.” Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d
           599, 615 (4th Cir. 2009). The Supreme Court has held that “state officials, sued in
           their individual capacities, are ‘persons’ within the meaning of § 1983” and are not
           immune from liability under the Eleventh Amendment. Hafer v. Melo, 502 U.S.
           21, 31, 112 S. Ct. 358, 116 L. Ed. 2d 301 (1991). They may, however, be protected
           from liability under the doctrine of qualified immunity. Id. at 25, 112 S. Ct. 358


           7
              The court notes that Bowling asked the disciplinary hearing officer to review the surveillance video of the
  incident at issue, because he believed that this footage would reflect that he did not step in a threatening manner toward
  the K-9 officer as the disciplinary report charged. In response to Bowling’s discovery requests, the defendants have
  produced a DVD of this footage to the court; Bowling has viewed it and does not dispute its authenticity. This footage
  will be available for Bowling to use at trial.

                                                             -5-
Case 7:19-cv-00453-GEC-PMS Document 120 Filed 02/08/21 Page 6 of 9 Pageid#: 738




         (“[O]fficials sued in their personal capacities . . . may assert personal immunity
         defenses . . . .”).

                 The doctrine of qualified immunity shields government officials from civil
         damages liability “so long as their conduct ‘does not violate clearly established
         statutory or constitutional rights of which a reasonable person would have known.’”
         Mullenix v. Luna, 577 U.S. 7, 11, 136 S. Ct. 305, 193 L. Ed. 2d 255 (2015) (per
         curium) (quoting Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct. 808, 172 L.
         Ed. 2d 565 (2009)). “To determine whether a complaint should survive a qualified-
         immunity based motion to dismiss, [courts] exercise ‘sound discretion’ in following
         the two-prong inquiry set forth by the Supreme Court . . . .” Ray v. Roane, 948
         F.3d 222, 226 (4th Cir. 2020). Under the first prong, the court considers whether
         the facts alleged by the plaintiff establish that the defendants violated a
         constitutional right. Meyers v. Balt. Cnty., 713 F.3d 723, 731 (4th Cir. 2013) (citing
         Saucier v. Katz, 533 U.S. 194, 201, 121 S. Ct. 2151, 150 L. Ed. 2d 272 (2001)).
         Under the second prong, the court determines “whether the right at issue was
         ‘clearly established’ at the time of the [defendants’] conduct.” Id. (quoting Saucier,
         533 U.S. at 201, 121 S. Ct. 2151). Officials are entitled to qualified immunity if
         either prong is not satisfied by the plaintiff. Pearson, 555 U.S. at 244–45, 129 S.
         Ct. 808; see also Cybernet, LLC v. David, 954 F.3d 162, 169 (4th Cir. 2020)
         (“Specifically, to defeat a qualified immunity defense, a plaintiff must show that
         ‘(1) the defendant violated the plaintiff’s constitutional rights, and (2) the right in
         question was clearly established at the time of the alleged violation.’”) (quoting
         Adams v. Ferguson, 884 F.3d 219, 226 (4th Cir. 2018)).

  Sigma Lambda Upsilon/Senoritas Latinas Unidas Sorority, Inc. v. Rector & Visitors of Univ. of

  Virginia, No. 3:18CV00085, 2020 WL 7028709, at *5 (W.D. Va. Nov. 30, 2020). The defendants

  argue that Bowling cannot defeat the second prong of the qualified immunity analysis.

         The court finds this argument to be well taken. As the court previously noted,

         the Fourth Circuit has not yet addressed this issue in a published decision, while
         some courts disagree on whether Sandin’s analysis—requiring that the particular
         hardship be “atypical and significant”—applies in the context of property
         deprivations, given that Sandin addressed whether a particular deprivation
         implicated a liberty interest.

  Bowling, 2020 WL 4340944, at *5 (footnote omitted). Moreover, district courts in the Fourth

  Circuit have held in unpublished opinions that a small monetary fine does not pose an atypical and

  significant hardship on a plaintiff inmate so as to trigger federal due process protections during

  disciplinary proceedings. See Roscoe v. Kiser, No. 7:18-CV-00332, 2020 WL 4677520, at *3


                                                   -6-
Case 7:19-cv-00453-GEC-PMS Document 120 Filed 02/08/21 Page 7 of 9 Pageid#: 739




  (W.D. Va. Aug. 12, 2020); Roscoe v. Mullins, No. 7:18CV00132, 2019 WL 4280057, at *3 (W.D.

  Va. Sept. 10, 2019), aff’d, 828 F. App’x 921 (4th Cir. 2020); Ferguson v. Messer, No.

  7:15CV00140, 2017 WL 1200915, at *8 (W.D. Va. Mar. 30, 2017); Bratcher v. Mathena, No.

  7:15CV00500, 2016 WL 4250500, at *1 (W.D. Va. Aug. 10, 2016); Henderson v. Virginia, No.

  7:07cv266, 2008 U.S. Dist. LEXIS 5230, at *33-34, 2008 WL 204480, at *10 (W.D. Va. Jan. 23,

  2008). The Supreme Court of Virginia has also noted significant disagreement among federal

  courts regarding the issue: whether a small fine imposed on a prisoner gives rise to a protected

  property interest sufficient to support a § 1983 claim. 8 See Anderson v. Dillman, 824 S.E.2d 481,

  483–84 (Va. 2019). Because the Anderson Court resolved the claims before it on other grounds,

  however, it made no finding on the issue. Id. at 483–85.

           To determine whether the law was clearly established for qualified immunity purposes, the

  court “‘ordinarily need not look beyond the decisions of the Supreme Court, [the Fourth Circuit

  Court of Appeals], and the highest court of the state in which the case arose.’” Lefemine v.

  Wideman, 672 F.3d 292, 298 (4th Cir. 2012) (quoting Edwards v. City of Goldsboro, 178 F.3d

  231, 251 (1999)), vacated on other grounds, 568 U.S. 1 (2012). No Supreme Court, Fourth Circuit,




           8
               Specifically, the Anderson Court noted:

                     What is true for liberty interests, some courts have held, must also be true for property
           interests. See Clark v. Wilson, 625 F.3d 686, 691 (10th Cir. 2010) (applying the Sandin
           requirements to an asserted property interest in a prison trust account); McMillan v. Fielding, 136
           F. App’x 818, 820 (6th Cir. 2005) (“Ten days in lock up, the loss of package privileges, and a $4.00
           fine do not constitute an atypical and significant hardship in the context of prison life.”); Cosco v.
           Uphoff, 195 F.3d 1221, 1223 (10th Cir. 1999) (applying the Sandin requirements to an asserted
           property interest in hobby and legal materials kept in cells). Though other courts have applied more
           favorable standards to claimed deprivations of property interests, this view has been criticized as an
           “elevation of an inmate’s property rights over his liberty rights.” Burns v. Pennsylvania Dep’t of
           Corr., 544 F.3d 279, 296 (3d Cir. 2008) (Hardiman, J., dissenting).

  824 S.E.2d at 483, 483 n. 4 (citing Burns v. Pennsylvania Dep’t of Corr., 544 F.3d 279, 293 (3d Cir. 2008) (finding
  that “Sandin and its progeny do not control” in a case involving an asserted property interest in an inmate account);
  Bulger v. United States Bureau of Prisons, 65 F.3d 48, 50 (5th Cir. 1995) (stating that “[Sandin] did not instruct on
  the correct methodology for determining when prison regulations create a protected property interest”)).

                                                            -7-
Case 7:19-cv-00453-GEC-PMS Document 120 Filed 02/08/21 Page 8 of 9 Pageid#: 740




  or Virginia case had held, as of June and July 2017, that a small fine imposed on a prisoner, like

  the $15 fine in Bowling’s case, could trigger due process protections.

         Based on the foregoing, the court concludes that it was not clearly established in the Fourth

  Circuit in the summer of 2017 that a small, monetary fine triggers federal due process protections

  during prison disciplinary proceedings. See, e.g., Roscoe v. Kiser, No. 7:18-CV-00332, 2020 WL

  4677520, at *3 (W.D. Va. Aug. 12, 2020) (Dillon, J.) (holding same). Similarly, it was not clearly

  established in the summer of 2017 that inmates had a qualified right to have surveillance camera

  footage reviewed in disciplinary proceedings. See Lennear v. Wilson, 937 F.3d 257, 273–74 (4th

  Cir. 2019) (establishing “for the first time in this circuit that inmates at risk of being deprived a

  liberty interest, like good time credits, have a qualified right to obtain and compel consideration

  of video surveillance evidence) (emphasis omitted); see also Thompson v. Hartsfield, No. 5:17-

  CT-3262-FL, 2020 WL 5709247, at *5 (E.D.N.C. Sept. 24, 2020) (finding that defendants were

  entitled to qualified immunity with respect to plaintiff’s claims for monetary damages because the

  right to video surveillance evidence during a prison disciplinary proceeding was not clearly

  established prior to Lennear). Therefore, the defendants in this case are entitled to summary

  judgment on the ground of qualified immunity with respect to Bowling’s claim for monetary

  damages for alleged due process violations during the disciplinary proceedings.

         Liberally construing the complaint, Bowling also seeks injunctive relief related to the

  alleged due process violations. “[Q]ualified immunity does not extend to claims seeking injunctive

  relief.” Vollette v. Watson, 937 F. Supp. 2d 706, 720 (E.D. Va. 2013) (citing other cases). Because

  the defendant’s second motion for summary judgment is based solely on qualified immunity, the

  motion will be denied as to the due process claim for injunctive relief, and that claim will proceed




                                                   -8-
Case 7:19-cv-00453-GEC-PMS Document 120 Filed 02/08/21 Page 9 of 9 Pageid#: 741




  to a bench trial. 9 The bench trial will be conducted immediately following the jury trial on the

  excessive force claim. 10 An appropriate order will be entered herewith.

           The clerk will send a copy of this memorandum opinion and the accompanying order to

  the plaintiff and to counsel of record for the defendants.
                        8th day of February, 2021.
           ENTER: This ____


                                                         Senior United States District Judge




          9
             See Keller v. Prince George’s County, 827 F.2d 952, 955-56 (4th Cir. 1987) (noting that a jury trial is
  unavailable where a § 1983 claim seeks equitable relief, rather than monetary damages).
           10
             In preparing for the bench trial, the parties may wish to refer to the issues identified by the United States
  Court of Appeals for the Fourth Circuit in Lennear v. Wilson, 937 F.3d at 268–79.
           .

                                                            -9-
